









AMENDED AND RESTATED SPECIAL LIMITED AGENCY AGREEMENT
THIS AMENDED AND RESTATED SPECIAL LIMITED AGENCY AGREEMENT (as amended, modified
or restated from time to time, this “Agreement”) dated as of SEPTEMBER 29, 2017
(the “Effective Date”), is made by and between FIRST FINANCIAL LOAN COMPANY LLC,
a Delaware limited liability (“Lender”), and RISE CREDIT SERVICE OF TEXAS, LLC,
a Delaware limited liability company (“CSO”).
RECITALS
WHEREAS, Lender and CSO entered into that certain Special Limited Agency
Agreement dated as of June 26, 2015 (“Original Agency Agreement”), and the
parties desire to amend and restate the provisions of the Original Agency
Agreement herein;
WHEREAS, pursuant to Section 303.001(b) and Section 342.004(b) of the Tex. Fin.
Code, Lender intends to make Loans (as defined below) in the State of Texas to
Borrowers (as defined below) charging annual interest rates not greater than TEN
PERCENT (10.00% APR), secured by (1) CSO’s Credit Enhancement (as defined below)
on behalf of a Borrower, (2) Borrowers’ personal checks, remotely created
checks, automated clearing house debit authorizations, or other electronic debit
authorizations (a “Debit Authorization”), and/or automobile titles (when
applicable).
WHEREAS, CSO is a (1) credit services organization registered under Section 393,
et seq., of the Tex. Fin. Code, and (2) credit access business, registered under
Section 393, et seq. of the Tex. Finance Code. CSO intends to provide, in
consideration of the payment of certain fees and other charges by a Borrower,
assistance or other services relating to obtaining an extension of consumer
credit from Lender.
WHEREAS, Lender desires to appoint CSO as its non-exclusive, special, limited
agent with authority to advertise, accept loan applications, prepare loan
documentation, to collect payments, and to do and perform such other services as
may be mutually agreed between Lender and CSO in furtherance of the transactions
contemplated by this Agreement.
Whereas, the parties desire to enter into this Agreement for the purpose of
setting forth the terms and conditions which will govern certain services to be
provided by CSO to Lender in connection with the Loans.
NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender and CSO agree as follows:
1.Definitions. Except as may be explicitly stated otherwise herein, the
following terms shall have the following meanings ascribed to them below:
“Advertising Materials” means all materials and methods used by CSO in the
performance of CSO’s marketing and promotion of the Loans, including, without
limitation, brochures, letters, print advertisements, internet advertisements,
television and radio communications and other advertising, promotional and
similar materials.
“Applicant” means an individual who requests or applies for a Loan under the
Loan Program through CSO.


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 1
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





“Borrower” means an individual obligor with respect to one or more Loans who is
a resident of the State of Texas at the time such obligor signs the Loan
Documents (as defined below). “Borrowers” means all such obligors
“Credit Enhancement” means the guaranty, letter of credit or other credit
enhancement issued by CSO or Principal Guarantor for each Loan in favor of
Lender for the Borrower thereunder and, which provides for the unconditional and
absolute guarantee of the payment in full of each such Loan of the Guarantied
Obligations.
“CSO Program” means the program of CSO for providing credit services to
Borrowers, including issuing CSO’s Credit Enhancement on behalf of a Borrower to
enhance their credit and the arrangement of Loans between Lender and Borrowers
pursuant to this Agreement and the Program Guidelines (as defined below).
“Loans” means any extension of credit to Borrowers for personal, family, or
household purposes with an interest rate not to exceed TEN PERCENT (10.00% APR)
per annum made by Lender, with the assistance of CSO, under the Loan Program.
“Loan Program” means the lending program of Lender for originating and
consummating Loans pursuant to this Agreement and the Program Guidelines.
“Principal Guarantor” means ELEVATE CREDIT, INC., a Delaware corporation which
directly or indirectly owns ONE HUNDRED PERCENT (100.00%) of CSO.
“Program” means collectively the Loan Program and the CSO Program.
“Program Guidelines” means those guidelines established from time to time for
the administration of the CSO Program and the Loan Program.
“Program Materials” means all promissory notes, security agreements, documents,
agreement, instruments or other writings, as well as materials and methods used
in connection with the performance of the parties’ obligations under this
Agreement, including without limitation applications, disclosures and agreements
required by the Rules, privacy policies, collection materials, red flag rules
and the like, but excluding Advertising Materials.
“Regulatory Authority” means any local, state, or federal regulatory authority
having valid jurisdiction or exercising regulatory or similar oversight with
respect to Lender, CSO, or Third Party Service Providers.
“Rules” means all local, state, and federal statutes, regulations, or ordinances
applicable to the acts of Lender, CSO, or a Third Party Service Provider as they
relate to the CSO Program and/or the Loan Program; any order, decision,
injunction, or similar pronouncement of any court, tribunal, or arbitration
panel issued with respect to Lender, CSO, or a Third Party Service Provider in
connection with this Agreement or the Program; and any regulations, policy
statements, and any similar pronouncement of a Regulatory Authority applicable
to the acts of Lender, CSO, or a Third Party Service Provider as they relate to
this Agreement or the Program.
“Senior Debt” means all debt and obligations of Lender to Senior Lender under
the Senior Loan Documents.


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 2
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





“Senior Lender” means Lender’s senior secured lender(s) or an agent designated
by such senior secured lender(s).
“Senior Loan Documents” means all agreements, instruments and documents
evidencing, securing, governing, guaranteeing or pertaining to the Senior Debt,
certain indebtedness and obligations of Lender to Senior Lender.
“Third Party Service Provider” means any contractor or service provider directly
or indirectly retained by Lender or CSO, who provides or renders services in
connection with the CSO Program or the Loan Program.
Other terms defined herein have the meanings so given to them. Each reference in
this Agreement to a definition is a reference to a definition contained in this
Agreement, unless the context expressly provides otherwise. Whenever the context
requires, references in this Agreement to the singular number shall include the
plural, and the plural number shall include the singular. Words denoting gender
shall include the masculine, feminine and neuter.
2.General Description of the Loan Program and the CSO Program.
a.Independence of CSO and Lender. CSO and Lender intend to comply with any
applicable Rules and to operate independently of each other in their respective
capacities as a credit service organization and/or a credit access business in
the case of CSO and third-party lender in the case of Lender. CSO and Lender
contemplate that CSO will provide credit services related to the Loans.
b.Loan Program. The parties agree that the Loan Program shall consist of the
origination, funding, and collection of Loans to Borrowers in accordance with
the Rules and Program Guidelines. The parties agree that Lender shall have sole
responsibility for establishing credit and underwriting criteria for the Loans,
making the decisions as to whether or not to make Loans to an Applicant, funding
the Loans, and, subject to the timely performance of CSO’s obligations
hereunder, managing the Loan Program in accordance with the express obligations
under this Agreement and the Program Guidelines. Except as expressly provided
herein, (i) nothing herein shall be deemed to commit Lender to originate or fund
any particular level or number of Loans, and (ii) Lender makes no
representation, warranty or covenant as to the amount of funding it will be able
to provide for the Loans. Except as expressly provided with respect to the
rights and interest of CSO in this Agreement, Lender or its assigns shall be the
sole owner of all Loans made pursuant to this Agreement and CSO shall have no
right, title or interest in such Loans.
c.CSO Program. The parties agree that CSO’s responsibility under the Program
shall be to act as a “credit services organization” and/or a “credit access
business” on behalf of Borrowers in accordance with the Rules and the Program
Guidelines and as such CSO shall have the right to charge each Borrower a fee (a
“CSO Fee”) for providing credit services to each such Borrower (including
issuing the Credit Enhancement for such Borrower) and arranging for a Loan on
behalf of such Borrower. CSO shall not share with Lender, and Lender shall not
accept as compensation, any portion of any CSO Fee obtained from a Borrower. If
required by applicable Rules, CSO also shall act as a “third party debt
collector” (as defined under Chapter 392 of the Texas Finance Code) on behalf of
Lender with respect to the Loans in accordance with the Program Guidelines. The
services CSO provides to each Borrower shall be governed by a Credit Services
Disclosures, Terms and Conditions (each “CSO Disclosure Statement”) and a Credit
Services Agreement between CSO and each Borrower (each a “CSO Contract”). CSO,
in CSO’s sole discretion, shall be solely responsible for determining the amount
of the CSO Fee, the disclosures set forth in the CSO Disclosure Statement and
the terms and conditions of each CSO Contract. CSO shall determine, in its sole
discretion, whether or not it is appropriate to offer a Credit Enhancement in
connection with an Applicant. Nothing herein shall be deemed to commit CSO to
broker any particular level or number of Applicants for Loans, and CSO makes no
representation, warranty or covenant as to the number of Loan applications CSO
will submit to Lender on behalf of Applicants. Unless otherwise required by the
Rules,


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 3
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





nothing herein shall be deemed to require CSO to submit to Lender the
application of any prospective Borrower to whom CSO has determined not to
provide credit services or for whom CSO has determined not to issue a Credit
Enhancement.
d.Commencement Date. The parties shall endeavor to begin the Program and
commence providing credit services and making Loans hereunder as of the
Effective Date or such other date as mutually agreed upon by the parties.
3.Duties and Responsibilities of Lender. Lender shall perform and discharge the
following duties and responsibilities:
a.Develop (and from time to time as it determines appropriate, modify) and
deliver to CSO or a Third-Party Service Provider credit and underwriting
criteria determined by Lender, in Lender’s sole discretion, to be appropriate,
reasonable and prudent for the Loan Program and the Loans.
b.Make a determination, in Lender’s sole discretion, as to whether or not to
extend a Loan to each Applicant which determination shall be made on a case by
case basis, pursuant to scoring systems or other criteria or models, established
by Lender and in the manner set forth in the Program Guidelines.
c.Extend credit in the form of Loans to Applicants it deems eligible to be
Borrowers and fund the Loans in amounts as it determines appropriate to extend
credit thereto.
d.Disburse or cause the disbursement of the proceeds of Loans to Borrowers in
the manner set out in the Program Guidelines.
e.Manage the Loan Program in accordance with Lender’s express obligations under
this Agreement and under the Program Guidelines and manage the portfolio of
Loans using commercially reasonable standards of care, skill and attention, in
each case subject to the timely performance by CSO of CSO’s obligations under
this Agreement and the Program Guidelines.
f.Promptly deliver to CSO all communications received from Borrowers or
Applicants (including, without limitation, information requests and bankruptcy
filings).
g.Generate or cause the generation of adverse action notices and other
communications that may be required under the Rules for Applicants who apply for
but are denied a Loan, subject to CSO’s responsibility as Lender’s special
limited agent to deliver and manage such adverse action notices as described in
the Program Guidelines.
4.Duties and Responsibilities of CSO. CSO shall perform and discharge the
following duties and responsibilities:
a.Develop (and from time to time as it determines appropriate, modify) its
credit and underwriting criteria for CSO’s credit services in CSO’s sole
discretion to be appropriate, reasonable and prudent for the CSO Program and for
the issuance of CSO’s Credit Enhancement on behalf of a Borrower in favor of
Lender.
b.Maintain all licenses and bonds required under applicable Rules during the
term of this Agreement.
c.Make a determination, in CSO’s sole discretion, as to whether or not to extend
credit services and specifically issue a Credit Enhancement on behalf of a
prospective Borrower (which determination shall be made on a case by case basis,
pursuant to scoring systems or other criteria or models established or utilized
by CSO).
d.Do and perform all other activities assigned to or expected of it as set forth
herein or in the Program Guidelines relating to the CSO Program, which are
incorporated herein by reference.
5.Appointment of CSO as Special Limited Agent. Lender hereby appoints CSO as its
special limited agent to perform certain administrative and servicing functions
in connection with this Agreement under the Program and retains CSO as its
servicer for the Loans, as provided in this Agreement and in the Program
Guidelines. CSO hereby accepts the appointment as Lender’s special limited agent
and agrees to perform and discharge the following duties and responsibilities at
its own cost and expense.
a.Market and promote the Program and the Loans and solicit potential Applicants
in the manner set forth herein.


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 4
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





b.Provide certain disclosures and agreements to each Borrower, including a CSO
Disclosure Statement and a CSO Contract, and such other disclosures and
agreement as may be required by the Rules in the manner described in the Program
Guidelines or in the Rules.
c.Administer the application process for Loans, solicit applications, and assist
potential Borrowers in completing applications in accordance with the Rules.
d.If required, maintain a contract with a Third Party Service Provider or,
alternatively, coordinate with or utilize another underwriting system approved
by Lender that will receive Loan applications and evaluate such applications and
any collateral using Lender’s underwriting criteria.
e.To the extent required by the Program Guidelines, transmit Loan applications
to Lender and/or a Third Party Services Provider in accordance with the Program
Guidelines.
f.Receive evaluations of Loan applications and the resulting Loan approval or
denial decisions from Lender and/or Third Party Service Provider and forward
such decisions to the applicable Applicants.
g.Prepare and ensure the proper completion and delivery of Loan Documents in
accordance with all applicable Rules to Lender, a Third Party Service Provider
(if instructed by Lender) and Borrowers.
h.Prepare security documents to permit the perfection of liens on any collateral
securing the Loans and file such security documents with the appropriate
authority.
i.Receive for Lender from Borrowers payments due to Lender under the Loans and
forward to Lender, in the manner specified in this Section 5(i), any Loan
payments delivered to CSO by Borrowers. The funds from these payments shall
belong to Lender (or the recipient designated by Lender), shall be held in trust
by CSO for Lender, and shall be remitted to Lender within ONE (1) business day
of receipt by CSO to the bank account designated and controlled by Lender. Any
payment on a Loan received by CSO shall be binding upon Lender with respect to
the applicable Borrower. In accordance with this Agreement, CSO, as Lender’s
special limited agent, shall continue to accept payments and otherwise collect
on the Loans as long as any Guarantied Obligations shall be outstanding.
j.Reflect all Loan transactions and track Loan balances on a loan management
system and accounting system to be maintained by CSO pursuant to the
requirements of this Agreement.
k.Comply with all registration, bonding and other requirements of the Texas
Finance Code and other applicable Rules and any regulations promulgated
thereunder, and with the Rules including federal laws and regulations applicable
to CSO’s credit services, collection and servicing activities with respect to
the Loans, to the extent that any such Rules including federal statutes or
regulations are applicable to CSO’s credit services, collection and servicing
activities.
l.Maintain and retain the original of all Program Materials with respect to each
Loan (either in paper or electronic format), except that CSO may retain copies
of Program Materials (other than any original promissory note which shall be
retained by CSO or a person designated by Lender) in connection with a Loan in
lieu of the original if Borrower is required to receive the original under
applicable Rules or with Lender’s prior written consent, for the period required
by applicable Rules; provided, however, that in the event that CSO shall no
longer be conducting business as a credit services organization and/or a credit
access business in Texas, CSO shall deliver to Lender all Program Materials
relating to all Loans then owned by Lender. CSO shall provide Lender access to
such Program Materials no later than FIVE (5) business days after written
requested. The records and documentation maintained by CSO pursuant to this
Agreement shall be maintained in a secure environment at all times and in
compliance with applicable Rules.
6.Defaulted Loans and Credit Enhancement. A Loan shall default upon the
occurrence of any of the following: (a) Borrower fails to make any two payments
when due, (b) Borrower makes any statement or representation in connection with
obtaining a Loan which is materially false or misleading when made, (c) Borrower
fails to keep any promise or agreement it made to Lender in any promissory note
or other document evidencing or relating to a Loan, or (d) the CSO Contract
related to such Loan is cancelled for any reason prior to Lender receiving
payment in full on such Loan. Pursuant to each CSO Contract, and regardless of
whether the CSO Contract is cancelled, CSO agrees to issue on behalf of each CSO
approved


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 5
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





Borrower, and for the benefit of Lender, a Credit Enhancement for the prompt
payment of the amounts due to Lender under each Loan made by Lender under the
Loan Program, as described in this paragraph; provided that such Credit
Enhancement shall be in a form and substance satisfactory to Lender. A Credit
Enhancement issued in respect of a Loan shall provide for the unconditional,
irrevocable and absolute guarantee of the related Loan in an amount equal to the
sum (the “Guarantied Obligations”) of (or such lesser amount as may be agreed in
writing from time to time by Lender and CSO): (a) the principal amount of the
Loan and accrued and unpaid interest thereon, plus (b) to the extent that the
same shall be due and owing in connection with a Loan, an NSF fee for items
returned by a depository institution equal to [****], plus (c) to the extent
that the same shall be due and owing in connection with a Loan, a late fee equal
to [****]. Upon receipt of a Lender demand, CSO shall promptly pay Lender in
full the respective Guarantied Obligations for the defaulted Loan under the
Credit Enhancement. The parties agree that CSO may issue a Credit Enhancement
covering more than one Loan, in which case Lender shall have all the rights and
CSO shall have all the obligations with respect to such Credit Enhancement as
the Parties would have if individual guaranties were issued for each Loan. If
Lender draws on a Credit Enhancement and is paid in full for all amounts owing
on a Loan attributable to the respective Guarantied Obligations, Lender’s
interest in the related Loan shall be assigned automatically to CSO, without any
representation or warranty. With respect to each Borrower to which CSO elects to
extend credit services and which becomes a Borrower of a Loan under the Loan
Program, CSO shall create and maintain books and records reflecting that the
respective Guarantied Obligations of such Borrower under such Loan are
guaranteed by CSO under the Credit Enhancement, including, if applicable,
appropriate documentation to substantiate and confirm that multiple Loans are
being guaranteed under such Credit Enhancement, which documentation shall be in
a form and substance satisfactory to Lender.
7.Settlement. Subject to the terms and conditions of this Agreement, including
the offset and set-off rights in Section 11.d. below, the parties agree to
settle all amounts due from one party to the other pursuant to this Agreement
and the Program Guidelines on a daily basis or at such other times as the
parties may agree (the date of any such settlement, being the “Transaction
Date”). Any payment due from one party to the other under this Agreement and the
Program Guidelines shall be made by an automated clearing house transfer with
next day settlement on the business day immediately succeeding the Transaction
Date. Within TWENTY (20) days after the end of each calendar month, the parties
shall prepare a recap and reconciliation of all of the settlements made during
that month, and if the reconciliation reveals that one party owes the other an
amount necessary to correct an inaccuracy in the previous settlement process,
that amount shall be paid within TWO (2) business days. The settlement
obligations of the parties under this Agreement and the Program Guidelines shall
survive the termination of this Agreement and will remain in effect as long as
any Loans remain unpaid or any party owes any amount to the other party under
this Section 7. Pursuant to the requirements of this Agreement, CSO shall
capture and record all relevant data concerning any Loan transaction and prepare
appropriate reports and summaries as may be necessary to effect settlement
hereunder, facilitate the review and analysis of all Loan activity, and permit
Lender to reflect such Loan transactions on its books and records.
8.Program Guidelines. Lender and CSO will mutually agree upon the Program
Guidelines in writing and will comply with such Program Guidelines, as the same
may be amended from time to time by written agreement of the parties or as may
be modified to insure compliance with the Rules. The parties may modify the then
current Program Guidelines only in accordance with this Agreement. Both parties
agree to act in good faith and in a commercially reasonable manner in connection
with the establishment and modification, if any, of the Program Guidelines. The
parties agree to perform their duties and responsibilities under this Agreement
in accordance with the provisions of the Program Guidelines as applicable to it,
as they may be modified from time to time.
9.Program Materials; Advertising Materials; Trade Names and Trademarks. The
parties shall each be responsible for preparing their own respective Program
Materials; provided, however, prior to the use of any Program Materials prepared
by one party, the other party shall be entitled to review and approve such
Program Materials in the manner described below. Each party agrees that it will
not use any


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 6
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





Program Materials unless such Program Materials have been approved in advance by
the other party hereto (which approval shall not be unreasonably withheld or
delayed). CSO shall be responsible for the development of proposed Advertising
Materials concerning advertising and marketing of Loans and solicitation of
potential Borrowers. The form and content of all Advertising Materials shall be
subject to the prior review and approval of Lender in the manner described
herein. The nature of the Advertising Materials, the scope of their
dissemination, and the total expenditures to be made on Advertising Materials
for the CSO Program and the Program shall be determined by CSO in its reasonable
discretion, and CSO shall pay all expenses concerning the production, use, and
dissemination of Advertising Materials. Notwithstanding anything herein to the
contrary, each party agrees that it will respond in writing to any request from
the other party for an approval of any Advertising Materials or Program
Materials within FIVE (5) business days following such other party’s receipt of
such materials and any such materials shall be deemed approved by such other
party upon the earlier to occur of (a) the actual approval of such materials, or
(b) upon the expiration of the above-described FIVE (5) business day period if
the party whose approval is being sought fails to timely approve or disapprove
such materials within such FIVE (5) business day period. If a party disapproves
any proposed Program Materials or Advertising Materials within the required time
frame, such party will detail its reasons for such disapproval in such party’s
written disapproval notice to the other party. A party hereto may at any time
retract or modify any approval previously given by it with respect to any
Program Materials or Advertising Materials if such action is necessary in order
to remain in compliance with the Rules; provided, however, no party shall
retract or modify a previously granted approval if there has been no intervening
change in the Rules which would require such retraction or modification. CSO
shall ensure that all Advertising Materials and the Program Materials shall
comply with all applicable Rules. Each of Lender and CSO acknowledges that
approved Program Materials and/or Advertising Materials may contain trade names,
trademarks, or service marks of CSO and Lender, and Lender or CSO, as the case
may be, shall have no authority to use any such names or marks of the other
party separate and apart from their use in the Program Materials or Advertising
Materials. The parties shall use Program Materials and Advertising Materials
only for the purpose of implementing the provisions of this Agreement and shall
not use Program Materials or Advertising Materials in any manner that would
violate the Rules or any provision of the Program Guidelines.
10.Loan Terms and Charges; CSO Terms and Fees. All underwriting criteria, Loan
terms and all interest, fees, and other charges associated with the Loans,
exclusive of any CSO Fees, shall be established by Lender and shall be reflected
in the Program Guidelines. Notwithstanding the foregoing, however, Lender shall
have the right to modify any underwriting criteria, Loan terms, interest rates,
fees, or other charges (exclusive of any CSO Fees), from time to time, at its
discretion (the “Changed Terms”). Unless otherwise required by applicable Rules,
Lender shall provide CSO with not less than THIRTY (30) days prior written
notice of the Changed Terms. The terms and conditions of the CSO Disclosure
Statements, CSO Contracts and the amount of any CSO Fees shall be established by
CSO, shall comply with the Rules and shall be reflected in the Program
Guidelines. Notwithstanding the foregoing, however, CSO shall have the right to
modify any CSO Disclosure Statements, CSO Contracts and the amount of any CSO
Fees, from time to time, at its discretion. In the event that either party
hereto becomes aware that any aspect of the Loan Program or CSO Program,
including but not limited to, underwriting criteria, Loan terms, interest, fees
or other charges associated with any Loan, any term or condition of any CSO
Disclosure Statement or CSO Contract or the amount of any CSO Fee, or any
activity of CSO as a third-party debt collector, is not in compliance with the
Rules, the party becoming aware of the same shall notify the other party of such
non-compliance and each party hereto agrees to cooperate in good faith with each
other, and to diligently take commercially reasonable steps, as may be necessary
in order to promptly correct and cure any such non-compliance.
11.Nature of Certain Credit Enhancements.
a.Guaranty By CSO. CSO hereby unconditionally, irrevocably and absolutely
guarantees (i) the due and punctual payment and performance of the Guarantied
Obligations, and (ii) agrees that this guaranty shall be a continuing guaranty,
shall be binding upon CSO, and upon its successors and


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 7
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





assigns, and shall remain in full force and effect, and shall not be discharged,
impaired or affected by (1) the existence or continuance of any of the
Guarantied Obligations (other than the payment or performance of the Guarantied
Obligations in accordance with their terms); (2) the validity or invalidity of
any document or agreement evidencing the Guarantied Obligations or any of them;
(3) the existence or continuance of any Borrower’s obligations with respect to
the Guarantied Obligations; (4) any waiver, indulgence, alteration,
substitution, exchange, change in, modification or other disposition of any of
the Guarantied Obligations, all of which Lender is hereby expressly authorized
to make from time to time without notice to CSO; (5) the acceptance by Lender of
any security for, or other guarantors upon, all or any part of the Guarantied
Obligations; or (6) any defense (other than the payment or performance of the
Guarantied Obligations). Upon final satisfaction of the Guarantied Obligations,
Lender shall promptly (and in any event within FIVE (5) business days of such
satisfaction) return to CSO any sums held as collateral for the Guarantied
Obligations.
b.Principal Guaranty. As a material inducement to enter into this Agreement,
Principal Guarantor:
i.Unconditionally, irrevocably and absolutely guarantees (1) the due and
punctual payment of all amounts due and payable from CSO to Lender under this
Agreement, including, but not limited to, all Guarantied Obligations; and (2)
the due and punctual performance and observance by CSO of all other obligations,
warranties, covenants and duties of CSO set forth in this Agreement (all of
which amounts payable and the terms, warranties, agreements, covenants and
conditions being herein called the "Principal’s Obligations").
ii.Agrees that the guaranty set forth in this Section 11.b. shall be a
continuing guaranty, shall be binding upon Principal Guarantor, and upon its
successors and assigns, and shall remain in full force and effect, and shall not
be discharged, impaired or affected by (1) the existence or continuance of any
of the Principal’s Obligations (other than the payment or performance of the
Principal’s Obligations in accordance with their terms); (2) the validity or
invalidity of any document or agreement evidencing the Principal’s Obligations
or any of them; (3) the existence or continuance of CSO as a legal entity; (4)
any waiver, indulgence, alteration, substitution, exchange, change in,
modification or other disposition of any of the Principal’s Obligations, all of
which Lender or CSO is hereby expressly authorized to make from time to time
without notice to Principal Guarantor; (5) the acceptance by Lender of any
security for, or other guarantors upon, all or any part of the Principal’s
Obligations; or (6) any defense (other than the payment or performance of the
Principal’s Obligations in accordance with their terms) that Principal Guarantor
may or might have to its undertakings, liabilities and obligations hereunder,
each and every such defense being hereby waived by Principal Guarantor.
iii.Agrees that Principal Guarantor shall be held liable hereunder and Lender
shall have the right to enforce this guaranty against Principal Guarantor for
and to the full amount of the Principal’s Obligations, with or without enforcing
or attempting to enforce this guaranty against any other guarantor, without any
obligation on the part of Lender, or anyone, at any time, to resort to any
collateral, security, property, liens or other rights or remedies whatsoever,
and whether or not other proceedings or steps are pending or have been taken or
have been concluded to enforce or otherwise realize upon the obligations,
properties, estates or security of CSO or any other guarantor; and the payment
of any amount or amounts by Principal Guarantor, pursuant to its obligations
hereunder, shall not entitle Principal Guarantor, either at law or otherwise, to
any right, title or interest (whether by way of subrogation or otherwise) in and
to any of the Principal’s Obligations, unless and until the full amount of the
Principal’s Obligations has been fully paid, all other Principal’s Obligations
have been fully performed and observed in accordance with their terms and the
Agreement has been terminated.
iv.Agrees and acknowledges that the direct or indirect value of the
consideration received and to be received by Principal Guarantor in connection
herewith is reasonably worth at least as much as the liability and obligations
of Principal Guarantor hereunder, and the incurrence


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 8
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





of such liability and obligations in return for such consideration may
reasonably be expected to benefit Principal Guarantor, directly or indirectly.
c.Pledge of Credit Support for Credit Enhancement. CSO shall pledge and does
hereby pledge to Lender that amount of cash and/or CSO Entitlements having a
value equal to [****] of the total amount of principal of all Loans outstanding
from time to time (such percentage to be modified only upon the mutual agreement
of both parties) as collateral for CSO’s obligations under its Credit
Enhancement. Such pledge shall be in form and substance reasonably acceptable to
Lender. The term “CSO Entitlements” means any of the following: (i) all cash
received in respect of the repayment of Loans that is payable to CSO by Lender
but attributable to or designated as reserves retained by Lender and owed to CSO
from all or a portion of the CSO Fees accrued and earned by CSO from the Loans,
(ii) all rights of CSO to payment from Lender that are attributable to or
designated as reserves retained by Lender and owed to CSO from all or a portion
of the CSO Fees accrued and earned by CSO from the Loans, (iii) all other rights
to payment, receivables or accounts owed by Lender to CSO under this Agreement,
and (iv) all other accounts and general intangibles of CSO, if any, pledged by
CSO in favor of Lender that have been identified by CSO and accepted by Lender
as collateral pursuant to this Section 11.c. for CSO’s obligations under its
Credit Enhancement. On a [****] basis, CSO and Lender shall determine whether
the amounts pledged to or held by Lender pursuant to this Section 11.c. shall
equal the amount required above. In the event of any shortfall, CSO shall
promptly pledge to Lender additional cash or CSO Entitlements in an aggregate
amount equal to such shortfall. In the event of any excess and provided that CSO
is not in default under any Credit Enhancement or in default under Section 18
hereof, Lender shall promptly release cash in an aggregate amount equal to such
excess. In order for Lender to have and maintain a first priority perfected
security interest in the CSO Entitlements pledged to Lender pursuant to this
section, CSO hereby authorizes Lender to file UCC financing statements and
amendments with such governmental offices and in such jurisdictions as Lender
may deem appropriate from time to time to perfect and maintain its security
interests herein granted in such CSO Entitlements. CSO hereby further agrees to
undertake all actions and do all things as requested by Lender from time to time
in order to perfect, protect or otherwise preserve the security interest herein
granted to Lender in such CSO Entitlements. To the extent that CSO pledges to
Lender any cash pursuant to this section, then in connection with the pledge of
such cash, CSO shall deposit such cash into a bank account as Lender may direct
CSO in writing, which account shall be owned and subject to the exclusive
control by Lender. In lieu of the pledge required hereby, CSO may provide Lender
with a letter of credit issued by a third party or other security having a value
equal to the amount of CSO Entitlements to be pledged reasonably acceptable to
Lender.
d.Offset and Set-off Rights. In the event that (i) CSO is in default under any
Credit Enhancement issued in respect of any Loan or (ii) in default under
Section 18 hereof, then, without any prior notice to CSO, any such notice being
expressly waived by CSO to the extent permitted by applicable law, Lender shall
have the right to set-off, offset and apply against any Guarantied Obligations
owed by CSO and/or Principal Guarantor to Lender, until paid in full, any and
all CSO Entitlements and any other credits, indebtedness or obligations, in each
case whether direct or indirect, absolute or contingent, matured or unmatured,
owed by Lender to or for the credit or the account of CSO under this Agreement
or any other agreement between CSO and Lender; provided that the foregoing
set-off, offset and application rights of Lender shall not limit in any manner,
and shall be in addition to, any other rights and remedies of Lender provided by
this Agreement and by law. Lender agrees promptly to notify CSO after any such
set-off, offset and application made by Lender pursuant to the preceding
sentence; provided that any failure to give such notice shall not affect the
validity of such set off, offset, appropriation and application.
12.Third Party Service Providers. No party hereto, whether directly or
indirectly, shall retain any Third Party Service Provider to assist it in
performing its duties hereunder or to otherwise participate in the Loan Program
or the CSO Program except with the prior written consent of the other party
hereto, which consent shall not be unreasonably withheld. In seeking the
approval to retain a Third Party Service Provider, the party requesting such
approval shall provide to the other party such information concerning the
proposed Third Party Service Provider as such other party may reasonably
request. A party may condition its willingness


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 9
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





to approve a proposed Third Party Service Provider upon obtaining a written
commitment from such Third Party Service Provider to comply with the terms of
this Agreement and the Program Guidelines, to submit to audits and inspections
by either party hereto, and to indemnify the parties hereto upon such terms and
conditions as the parties hereto may reasonably require. CSO shall be
responsible for supervising any Third Party Service Providers retained by CSO.
Lender shall be responsible for supervising any Third Party Service Providers
retained by Lender. For purposes of this Agreement, any reference to a Third
Party Service Provider excludes CSO or any affiliate of CSO
13.Servicing and Accounting System. CSO agrees to develop and maintain, at its
sole cost and expense, a comprehensive computerized servicing and accounting
system (i) that will accurately and promptly reflect all Loan transactions and
track all Loan balances and the related CSO Entitlements, Credit Enhancements
and Guarantied Obligations for all Loans on an individual and aggregate basis,
(ii) that will satisfy the information requirements of CSO, Lender, Third Party
Service Provider and Regulatory Authorities having jurisdiction over the Loan
Program and/or the CSO Program, if any, and (iii) that will provide a mutually
agreed web link by which Lender can access such system. CSO shall provide Lender
on a daily basis (on each business day) with an electronic file with data
concerning all Loans originated hereunder and the related Guaranties to assist
Lender in incorporating such information into its internal accounting, record
keeping, and audit systems, in form and substance as may be mutually agreed to
by parties from time to time. Upon the termination of this Agreement, for any
reason, CSO shall continue to provide the accounting and servicing functions
described herein for the Loans for the benefit of Lender and maintain the
servicing and accounting system described herein for such purpose for TWO (2)
years following the later of (a) the date on which this Agreement is terminated,
and (b) the date on which the final outstanding Loan has been paid in full by
the applicable Borrower or by CSO pursuant to a Credit Enhancement issued by CSO
in accordance with the Program Guidelines and Section 6 hereof.
14.CSO’s Representations, Warranties and Covenants. CSO makes the following
warranties, representations and covenants, and which warranties and
representations shall be true and correct as of the date hereof and thereafter
until all of the obligations of CSO and Principal Guarantor under this Agreement
shall have been satisfied in full to Lender, all of which shall survive the
execution and termination of this Agreement for any reason:
a.This Agreement is valid, binding and enforceable against CSO in accordance
with its terms, and CSO has received all necessary organization approvals to
enter into this Agreement and to perform its obligations hereunder.
b.CSO is a Delaware limited liability company duly formed, validly existing, and
in good standing under the laws of the State of Delaware and is authorized,
registered, and licensed to do business in Texas and in each state in which the
nature of its activities makes such authorization, registration, or licensing
necessary or required. CSO is registered as required for credit services
organizations or a credit access business (as the case may be) under Chapter 393
of the Texas Finance Code and will remain so registered throughout the term of
this Agreement. CSO has obtained any third party debt collector surety bond
required by Chapter 392 of the Texas Finance Code and, if required by Chapter
392, will retain such bond throughout the term of this Agreement.
c.CSO has the full organizational power and authority to execute and deliver
this Agreement and perform all of its obligations hereunder.
d.The provisions of this Agreement and the performance of each of CSO’s
obligations hereunder do not conflict with CSO’s articles of organization,
by-laws, or any agreement, contract, lease, or obligation to which CSO is a
party or by which CSO is bound.
e.The governing authority of CSO has approved the terms and conditions of this
Agreement and has determined that entering into this Agreement is in the best
interests of CSO.
f.This Agreement, the Program Guidelines and the provisions of each of them
comply with and are enforceable under the Rules, and the operation of each of
the Loan Program and the CSO Program in accordance with this Agreement and the
Program Guidelines will not violate any of the Rules.


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 10
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





g.Neither CSO nor any principal thereof has been or is the subject of any of the
following that has not been disclosed to and acknowledged by Lender:
i.Criminal conviction (other than misdemeanor traffic offenses);
ii.IRS lien;
iii.Enforcement agreement, memorandum of understanding, cease and desist order,
administrative penalty, or similar agreement concerning lending matters;
iv.Administrative or enforcement proceeding or material investigation commenced
by the Securities Exchange Commission, state securities regulatory authority,
Federal Trade Commission, or any other state or federal Regulatory Authority
(excluding routine examinations conducted by a Regulatory Authority and
excluding communications received in the ordinary course of business from any
Regulatory Authority such as communications concerning consumer complaints or
communications related to immaterial issues); or
v.Restraining order, decree, injunction, or judgment in any proceeding or
lawsuit alleging fraud or deceptive practices or illegal activity on the part of
CSO or any principal thereof.
For purposes of this Section 14.g., the word “principal” of CSO shall include
(i) any person directly or indirectly owning a TEN (10.00%) percent or more
equity interest of CSO, (ii) any officer or director of CSO, and (iii) any other
person having the power or authority to control CSO’s business.
h.CSO shall at all times comply with, and shall furnish Lender upon request a
quarterly compliance certificate affirming its current compliance and earlier
compliance during the previous quarter with, each of the following covenants:
i.CSO is now and was at all relevant times a duly licensed credit services
organization registered under section 393, et seq., of the Texas Finance Code
(CSO has not originated any loans under the “tribal model” and/or any “offshore
or commerce model”);
ii.CSO is now and was at all relevant times and in all material respects in
compliance with the Loan Program, all applicable Rules and the Program
Guidelines;
iii.CSO is not now originating or providing credit services in the origination
of, nor has it ever originated or provided credit services in the origination
of, any loan at an interest rate greater than TEN PERCENT (10.00%) annual
percentage rate as a credit service organization or as the agent of Lender;
iv.at all relevant times, all advertising and promotional materials for the
Loans (1) have and continue to prominently identified Lender as maker of the
Loans, (2) have been and continue to be accurate, (3) have not been and are not
now misleading, (4) have and continue to be in compliance with all applicable
Rules, and (5) have been and continue to be submitted to Lender for prior
approval;
v.CSO has not engaged and is not now engaged in any discriminatory practice in
violation of the Rules, including without limitation any discriminatory practice
for the purpose of discouraging any Applicant in any aspect of the credit
process or any purpose prohibited by law;
vi.CSO has used and continues to use only commercially reasonable efforts to
collect payments on the Loans at and after maturity thereof on behalf of Lender,
and has complied and continues to comply with the federal Fair Debt Collection
Practices Act, to the extent applicable, and any other applicable Rules, in the
collection process;
vii.CSO has not made and will not make, explicitly or implicitly, any threats of
criminal prosecution in connection with debt collection, and CSO has not engaged
in, nor will it engage in, any practices that violates any applicable Rules;
viii.CSO has not imposed, nor will it impose, a charge for cashing a check or
draft;
ix.CSO has been and will remain in compliance all respects with the
Gramm-Leach-Bliley Act (“GLBA”) and Federal Trade Commission regulations
implementing the GLBA, other applicable federal and state privacy Rules, and
this Agreement, as it pertains to Applicant and Borrower Information;


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 11
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





x.CSO has not violated will not violate any term of this Agreement pertaining to
the use and/or protection of Lender’s Confidential Business Information;
xi.CSO shall provide (in reasonable detail) the calculations and supporting
documentation as Lender may require to demonstrate compliance with the financial
covenants referred to in Section 26 of this Agreement;
xii.CSO has and will continue to timely furnish all information required herein,
which information has and will be in all material respects, truthful, accurate
and complete.
xiii.In the event that CSO commences filing public reports with the SEC, CSO
shall permit Lender to participate in any periodic conference call regularly
available to market analysts or investors.
xiv.CSO shall comply with all applicable federal, state and local statutes,
regulations and ordinances in its performance of this Agreement, the performance
of the credit services, and its operation of the Program.
xv.CSO shall implement, and shall take measures to maintain, reasonable and
appropriate administrative, technical, and physical security safeguards to (1)
insure the security and confidentiality of non-public personal information
relating to any consumer; (2) protect against anticipated threats or hazards to
the security or integrity of non-public personal information; and (3) protect
against unauthorized access or use of non-public personal information that could
result in substantial harm or inconvenience to any consumer.
Any failure or inability to timely or truthfully issue such compliance
certificate shall be a default under this Agreement and shall give rise to
Lender’s rights and remedies under Section 18.
15.Lender’s Representations and Warranties. Lender makes the following
warranties and representations to CSO, all of which shall survive the execution
and termination of this Agreement for any reason:
a.This Agreement is valid, binding and enforceable against Lender in accordance
with its terms, and Lender has received all necessary approvals to enter into
this Agreement and to perform its obligations hereunder.
b.Lender is a Delaware limited liability company duly formed, validly existing,
and in good standing under the laws of the State of Texas and is authorized and
registered to do business in the State of Texas and in each state in which the
Loans are being offered and in each state in which the nature of its activities
makes such authorization, registration, or licensing necessary or required.
Lender is not affiliated with CSO or any affiliate of CSO.
c.Lender has the full organizational power and authority to execute and deliver
this Agreement and perform all of its obligations hereunder.
d.The provisions of this Agreement and the performance of each of Lender’s
obligations hereunder do not conflict with Lender’s organizational documents or
any agreement, contract, lease, or obligation to which Lender is a party or by
which Lender is bound.
e.The governing authority of Lender has approved the terms and conditions of
this Agreement and has determined that the entering of this Agreement by Lender
is in the best interests of Lender.
f.Neither Lender nor any principal thereof has been or is the subject of any of
the following:
i.Criminal conviction (other than misdemeanor traffic offenses);
ii.IRS lien;
iii.Enforcement agreement, memorandum of understanding, cease and desist order,
administrative penalty, or similar agreement concerning lending matters;
iv.Administrative or enforcement proceeding or investigation commenced by the
Securities Exchange Commission, state securities regulatory authority, Federal
Trade Commission, or any other state or federal Regulatory Authority (excluding
routine examinations conducted by a


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 12
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





Regulatory Authority and excluding communications received in the ordinary
course of business from any Regulatory Authority such as communications
concerning consumer complaints or communications related to immaterial issues);
or
v.Restraining order, decree, injunction, or judgment in any proceeding or
lawsuit alleging fraud or deceptive practices or illegal activity on the part of
Lender or any principal thereof.
For purposes of this Section 15.f., the word “principal” of Lender shall include
(i) any person directly or indirectly owning a TEN (10.00%) percent or more
equity interest of Lender, (ii) any officer or director of Lender, and (iii) any
other person having the power or authority to control Lender’s business.
16.Ownership of Borrower Information. Each party shall take all steps necessary
and appropriate to maintain the confidentiality of any Applicant and Borrower
names, addresses, and telephone numbers and all account and other information,
including payment information, regarding Borrowers and Applicants who have been
declined, and all records, data, and information pertaining to the foregoing
(collectively, “Borrower Information”). Lender and CSO jointly and severally
shall own all Borrower Information; provided, however, that neither party will
use any of such Borrower Information except to the extent permitted by the
Program Guidelines and the privacy policies of each of CSO and Lender set forth
in the documents described in the Program Guidelines. Notwithstanding the
foregoing, without the need for obtaining Lender’s consent, CSO may use Borrower
Information for purposes of marketing, offering, selling, brokering,
underwriting and providing other products and services, including, without
limitation, other loan products and services that may be offered to Borrowers by
CSO, any Third Party Service Provider of CSO or any other lenders through the
distribution channels of CSO and any Third Party Service Provider of CSO,
provided that, in all cases, however, any use by CSO of any such Borrower
Information shall comply with (a) all applicable Rules, (b) the requirements of
the Program Guidelines, and (c) the above-described privacy policies of both CSO
and Lender and in the event any such Borrower Information is used in connection
with marketing, offering, selling, brokering, underwriting or providing loans
made by any party other than CSO, Lender agrees that such other lender may
jointly own such Borrower Information with CSO and Lender, so long as such other
lender has a privacy policy no less restrictive than Lender’s privacy policy
described in the Program Guidelines and agrees in writing to comply with such
privacy policy and the privacy policies of CSO and Lender. In addition,
notwithstanding that Lender has an ownership interest in Borrower Information,
Lender agrees that it will not use Borrower Information to market any other
products or services to Borrowers or to Applicants who have been declined
without the prior written consent of CSO. Without limiting the foregoing, each
of CSO and Lender shall adopt and maintain reasonable procedures relating to
administrative, technical, and physical safeguards to: (a) ensure the security
and confidentiality of any Borrower Information that such party receives;
(b) protect against any anticipated threats or hazards to the security or
integrity of any Borrower Information that such party receives; (c) protect
against the unauthorized access to or use of any Borrower Information that such
party has in its possession which could result in substantial harm or
inconvenience to any Borrower or Applicant; and (d) ensure the proper disposal
of any Borrower Information that such party has in its possession.
Notwithstanding anything herein to the contrary, CSO shall be the sole owner of
all CSO Disclosure Statements and all CSO Contracts and any information
contained therein. The rights and obligations of the parties under this Section
16 shall survive the termination of this Agreement for a period of TWO (2)
years.
17.Term. The term of this Agreement shall be for a period of ONE (1) year
commencing as of the Effective Date; provided, however, that either party may
terminate this Agreement prior to the expiration of its term pursuant to the
provisions of this Section 17 and Section 18 below. This Agreement shall be
renewed automatically for successive one-year terms unless the party not wishing
to renew provides the other party with at least SIXTY (60) days advance written
notice of non-renewal. Each party hereto shall have the right to terminate this
Agreement immediately upon written notice to the other party hereto, if (a)


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 13
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





the terminating party determines in its reasonable discretion that the
activities of the parties under this Agreement, the Loan Program or the CSO
Program are illegal under, prohibited by or not permitted under any of the
Rules; (b) any Regulatory Authority having jurisdiction over the Program, CSO or
Lender requires the terminating party to terminate this Agreement; (c) the
terminating party determines in its reasonable discretion that continued
operation of the Loan Program or the CSO Program may materially adversely affect
the ongoing operations of the terminating party or those of the terminating
party’s affiliates; and in the event of a termination of this Agreement pursuant
to this clause (c), the terminating party shall provide the other party with a
written explanation of the basis for such termination, or (d) the terminating
party determines in its reasonable discretion that continued operation of the
Loan Program or the CSO Program may materially adversely affect the relationship
between the terminating party or any of its affiliates and any Regulatory
Authority having jurisdiction over any of them. In addition, if Lender modifies
any Loan term, interest rate, fee, or other charge pursuant to Section 10 above,
or if Lender materially modifies any underwriting criteria for the Loans
pursuant to Section 10 above, CSO may terminate this Agreement upon THIRTY (30)
days prior written notice to Lender if CSO determines in its reasonable
discretion that such modification by Lender would render it economically
infeasible for CSO to continue to perform its duties and responsibilities
hereunder or that such modification would cause any aspect of the Loan Program
or the CSO Program to be in violation of any Rules. Notwithstanding any
termination of this Agreement, each party’s respective obligations and covenants
hereunder with respect to outstanding Loans and the related CSO Entitlements,
Credit Enhancements and Guarantied Obligations shall remain in effect for so
long as such Loans remain outstanding. Either party may terminate this Agreement
without cause on one hundred twenty (120) days advance written notice to the
other party.


18.Termination Upon Default.
a.Either party hereto shall have the right to terminate this Agreement upon
occurrence of one or more of the following events:
i.failure by the other party to observe or perform that party’s obligations to
the other hereunder or to comply with any provision of this Agreement, so long
as the failure or nonperformance is not due to the actions of the terminating
party;
ii.in the event any Financial Information (as defined below) representation,
warranty, statement or certificate furnished to either party by the other in
connection with this Agreement, or any separate material statement or document
delivered or to be delivered hereunder by either party hereto to the other
party, is materially false, misleading, or inaccurate as of the date made or
delivered; and
iii.in the event a party hereto (or an affiliate of such party) defaults under
any other agreement executed between the parties hereto (and/or any of their
respective affiliates) and such default continues beyond any applicable notice
and cure period provided for such default under such other agreement.
b.The Agreement may be terminated pursuant to Section 18.a.i. above only if the
default continues for a period of THIRTY (30) days after the defaulting party
receives written notice from the other party specifying the default in the case
of a non-monetary default, or TEN (10) days after the default in the case of a
failure to pay any amount when due hereunder.
c.In addition to any other right to terminate this Agreement, a party may
terminate this Agreement if the other party hereto, or such other party’s
principals is the subject of any of the following or if any of the following
occurs with respect to such other party or such other party’s principals:
insolvency, inability to pay its debts as they become due, the filing of a
voluntary bankruptcy petition, the filing of an involuntary bankruptcy petition
which is not dismissed within THIRTY (30) days after filing thereof, dissolution
or termination of its existence as a going concern, or the appointment of a
receiver for any part of its property.
d.In order to preserve the goodwill of each Party with its customers, the
Parties shall act in good faith and cooperate in order to ensure a smooth and
orderly termination of their relationship and


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 14
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





the termination of the Loan origination and marketing program contemplated
hereunder. Unless prohibited by applicable Rules, or as otherwise provided in
this Agreement, upon Lender’s written request CSO shall continue to service
outstanding Loans following termination or expiration of this Agreement until
all Loans are repaid or charged off in accordance with Lender’s collection
policies and procedures. Except as otherwise set forth in Section 13 herein,
upon the termination or expiration of this Agreement, all rights and benefits
herein granted to CSO (but none of the obligations of CSO hereunder) shall
revert to Lender, and CSO shall immediately cease using Lender Loan Program and
any Lender’s properties or materials.
19.Indemnification.
a. CSO’s Indemnification Obligations.
i.     Except to the extent of Damages (as defined in Section 19(d)) expressly
excluded under this Agreement, CSO hereby agrees to defend, indemnify and hold
harmless, Lender and its affiliates, and their respective directors, officers,
employees, shareholders, members, lenders, partners, attorneys and agents
(herein, the "Lender Indemnified Parties"), from and against any and all Damages
suffered or incurred by the Lender Indemnified Parties (or any of them) relating
to, accruing or arising or alleged to have accrued or arisen in whole or in part
out of or in consequence of any and all of the following: (i) any actual or
alleged injury (physical or otherwise) to any actual or prospective Consumer
Borrower, to any actual or prospective customer of CSO, or to any employee of
CSO actually or allegedly caused in whole or in part by CSO or any CSO
Indemnified Party (as defined in Section 19(b)(i)); (ii) any act or omission
(whether one or more) of CSO or its employees, agents or representatives related
to this Agreement, the Program Guidelines, the CSO Program or the Loan Program;
(iii) any act or omission (whether one or more) of any Third Party Service
Provider retained by CSO in connection with this Agreement, the Program
Guidelines, the CSO Program or the Loan Program; (iv) the inaccuracy of any
warranty or representation made by any Third Party Service Provider retained by
CSO in connection with this Agreement, the Program Guidelines, the CSO Program
or the Loan Program; (v) the breach of any obligation owed by any Third Party
Service Provider retained by CSO in connection with this Agreement, the Program
Guidelines, the CSO Program or the Loan Program; (vi) any breach by CSO (or its
employees, agents or representatives) of its obligations under or related to
this Agreement, the Program Guidelines, the CSO Program or the Loan Program;
(vii) any other claim, allegation or investigation asserted by or on behalf of a
Consumer, a prospective Consumer or a Regulatory Authority with respect to the
Loans or the activities, practices, and/or procedures of the parties actually or
allegedly caused in whole or in part by CSO or any CSO Indemnified Party (as
defined in Section 19(b)(i); (viii) any examination or audit of CSO conducted by
a Regulatory Authority as provided in Section 23, resulting in a finding or
issue that is not the result of Lender’s actions; (ix) any burglary, robbery,
fraud or theft at any of CSO’s locations or on any of CSO’s premises; and (x)
any marketing or administration of the Loans by persons other than Lender and
its employees (including loss, theft or misuse of Loan proceeds, Loan payments
and drafts and instruments issued or received in connection therewith).
ii. The obligations of CSO to defend, indemnify and hold harmless Lender and the
Lender Indemnified Parties under this Section 19(a) shall not extend to Damages
suffered by any of them directly or indirectly related to, resulting from or
arising out of any of the following: (i) burglary, robbery, fraud or theft from
or at any premises of the Lender, (ii) the marketing or administration of the
Loans by any person other than CSO, its employees or any Third Party Service
Provider engaged by it; (iii) Lender’s alleged or actual violation of federal or
state securities laws or laws pertaining to the formation, organization and
operation of entities; (iv) claims brought by the employees or shareholders of
any Lender Indemnified Party; (v) a decline in the value of the ownership
interests of Lender, its partners and affiliates; (vi) adverse publicity or
customer relations problems encountered or suffered by any Lender Indemnified
Party unrelated to the Loan Program or the CSO Program; (vii) the loss of
non-Loan related business, or profits related thereto; (viii) lost management


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 15
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





time related to attending hearings and meetings with respect to matters which
are the subject of indemnification under this Section G.16; (ix) any Lender
Breach (hereinafter defined); or (x) the fraud or willful misconduct of Lender.
The term "Lender Breach" shall mean the breach by Lender of any of its
obligations expressly set forth herein.
iii. CSO’s indemnification obligations under this Section 19(a) shall include
the payment of all costs of defense, if any, including without limitation, all
reasonable and necessary attorney’s fees, court costs, accounting fees, class
action costs and expert fees, subject to CSO’s reimbursement rights under
Section 19(c). Except as otherwise provided in this Section 19, the obligations
of CSO to defend, indemnify and/or hold the Lender Indemnified Parties harmless
under this Section 19 shall extend without limitation to the payment of all
costs of defense for the actual or alleged omissions, negligence, gross
negligence, and intentional acts of Lender, including Lender’s sole or
concurrent negligence. It is contemplated that CSO’s defense obligations under
this Section 19(a) may be, but shall not necessarily be, broader than its
indemnification obligations hereunder.    


b. Lender’s Indemnification Obligations.
i. Except to the extent of Damages expressly excluded under this Agreement or
Damages for which CSO otherwise is obligated to defend, indemnify and/or hold
harmless the Lender Indemnified Parties as set forth above, Lender hereby agrees
to defend, indemnify and hold harmless, CSO and its members and affiliates, and
their respective directors, officers, employees, shareholders, members, lenders,
partners, attorneys and agents (herein, the "CSO Indemnified Parties"), from and
against any and all Damages suffered or incurred by the CSO Indemnified Parties
(or any of them) relating to, accruing or arising or alleged to have accrued or
arisen in whole or in part out of or in consequence of any and all of the
following: (i) any Lender Breach or the inaccuracy of any warranty or
representation of Lender set forth in this Agreement; (ii) the willful act or
omission of Lender or its employees, agents or representatives; (iii) any act or
omission (whether one or more) of any Third Party Service Provider retained by
Lender; (iv) the inaccuracy of any warranty or representation made for the
benefit of CSO by any Third Party Service Provider retained by Lender; (v) the
breach of any obligation owed to CSO by any Third Party Service Provider
retained by Lender; (vi) any examination or audit of Lender conducted by a
Regulatory Authority as provided in Section 19, resulting in a finding or issue
that is not the result of CSO’s actions; and (vii) any burglary, robbery or
theft by Lender or any of its affiliates (or any of their respective employees).
ii. Nothing herein shall be construed to require Lender to indemnify, defend or
hold harmless the CSO Indemnified Parties (or any of them) for Damages suffered
by any of them directly or indirectly related to, resulting from or arising out
of any of the following: (i) any breach by CSO of its representations,
warranties, covenants or obligations under this Agreement; (ii) the breach of
any obligation of a Third Party Service Provider retained by CSO; (iii) the
negligence or willful misconduct of CSO; any CSO Indemnified Party or any Third
Party Service Provider retained by CSO; (iv) burglary, robbery, fraud or theft
at or from any premises of the CSO or any CSO Indemnified Party; (v) marketing
or administration of the Loans by persons other than Lender or its employees;
(vi) any claim, investigation or allegation made by any regulatory or
governmental authority or agency arising from or relating to the activities of
CSO; (vii) any claim that any CSO Indemnified Party allegedly or actually
violated any federal or state securities laws or laws related to the formation,
organization and operation of entities; (viii) a decline in the value of the
ownership interests of any CSO Indemnified Party; (ix) any claims brought by any
owner or employee of any CSO Indemnified


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 16
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





Party; (x) adverse publicity or customer relations problems suffered by any CSO
Indemnified Party; (xi) the loss of non-Loan related business, or profits
related thereto by any CSO Indemnified Party; (xii) non-monetary sanctions
imposed by any court or Regulatory Authority; and (xiii) lost management time
related to attending hearings and meetings with respect to matters which are the
subject of indemnification under this Section 19.
iii. Lender’s indemnification obligations under this Section 19(b) shall include
the payment of all costs of defense, if any, including without limitation, all
reasonable and necessary attorney’s fees, court costs, accounting fees, class
action costs and expert fees, subject to Lender’s reimbursement rights under
Section 19(c).
c. Obligation to Refund Advanced Damages. In the event that either party hereto
reimburses the other party hereto for Damages pursuant to the indemnification
provisions of this Section 19, in advance of the final disposition of the
underlying claim, and if it is ultimately determined by settlement or pursuant
to the dispute resolution provisions hereof that such Damages directly arose out
of an occurrence that did not require such indemnification under Section 19(a)
or Section 19(b), as applicable, then the reimbursed party agrees to repay to
the other party any such Damages for which it received advanced reimbursement to
which it was not entitled hereunder. All Damages required to be repaid under
this Section 19(c) shall be repaid within 5 business days following the
above-described ultimate determination.
d. Additional Definitions. The Lender Indemnified Parties and the CSO
Indemnified Parties sometimes are referred to herein as the "Indemnified
Parties" or individually as an "Indemnified Party," and "Indemnifying Party" may
refer to CSO or Lender, in their capacities as indemnitors hereunder. "Damages"
means any and all claims, demands, liabilities, losses, penalties, fines,
judgments, damages, settlements, out-of-pocket costs, and expenses (including,
without limitation, legal fees, court costs, accounting fees, disbursements and
class action costs).
e. Notice. An Indemnified Party promptly shall notify the Indemnifying Party, in
writing, of any suit or threat of suit of which that party becomes aware which
may give rise to a right to indemnification under this Agreement (but in any
event within 30 days of the discovery of such claim), and any Indemnified Party
seeking indemnification hereunder promptly shall notify the Indemnifying Party,
in writing, of any indemnified loss; provided, however, that the failure of an
Indemnified Party alleging a right of indemnity hereunder to provide prompt
notice to the Indemnifying Party shall relieve the Indemnifying Party of its
obligations hereunder only if and to the extent that the Indemnifying Party can
prove that such failure to provide prompt notice actually and materially
prejudiced its rights. The Indemnified Party shall provide to the Indemnifying
Party, as promptly as practicable after the delivery of such notice, all
information and documentation reasonably requested by the Indemnifying Party to
support and verify the claim asserted.
f. Defense and Counsel. At its sole cost and expense, the Indemnifying Party may
employ counsel chosen by the Indemnifying Party, provided that such counsel
shall be reasonably acceptable to the Indemnified Party. The Indemnified Party
shall have the right, at its own expense, to employ counsel separate from
counsel employed by the Indemnifying Party in any such action and to participate
therein; provided, however, that the Indemnifying Party shall be responsible for
reasonable attorneys’ fees and legal expenses related to the separate counsel
retained by the Indemnified Party if the Indemnified Party reasonably concludes
that the ability of the Indemnified Party to prevail in the defense of any claim
is or will be materially improved if separate counsel represents the Indemnified
Party or if separate counsel is appropriate because of legal ethics
considerations. An Indemnifying Party shall not be liable for the settlement of
any claim entered


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 17
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





into without its prior written consent, which consent shall not be unreasonably
withheld or delayed. The Indemnifying Party shall not agree to a settlement of
any claim that provides for any relief other than the payment of monetary
damages by the Indemnifying Party without the applicable Indemnified Party’s
prior written consent, which shall not be unreasonably delayed or withheld;
provided that an Indemnified Party’s withholding of or delaying consent shall
not be deemed unreasonable if the proposed settlement arrangement allocates
liability or financial obligations directly to the Indemnified Party. If the
Indemnifying Party chooses to so defend, all parties hereto shall cooperate in
the defense thereof and shall furnish such records, information and testimony,
and shall attend such conferences, discovery proceedings, hearings, trials and
appeals as reasonably may be request in connection therewith, all at the
Indemnifying Party’s sole cost and expense.
g. Joint Defense Agreement. The parties agree that, if both parties are named as
defendants in the same lawsuit, arbitration or other proceeding arising out of
or related to this Agreement, the CSO Program and/or the Loan Program, the
parties may enter into a joint defense agreement reasonably acceptable to the
parties; provided, however, that any such joint defense agreement shall not
preclude any party from asserting any counterclaims, cross-actions or
third-party claims to which it may be entitled to assert.
h. Survival. This Section 19 shall survive and shall continue to be binding on
the parties notwithstanding any termination, cancellation or expiration of this
Agreement.
i. Each party expressly agrees, warrants and represents that it has read the
terms of this Section 19, understands same and that the terms of this Section 19
are clear, conspicuous and unequivocal.
20.Expenses. Except as expressly provided to the contrary in this Agreement,
each party shall be responsible for all expenses incurred by it in the
performance of its obligations under this Agreement, including any expenses
incurred by it in performing its respective duties set forth this Agreement.
21.Scope of Relationship. The parties agree that the relationship established by
this Agreement is non-exclusive. Without limiting the foregoing and subject to
the provisions of this Agreement, each party hereto is expressly permitted,
without the need for obtaining any further consent or approval from the other
party hereto, to market, offer, sell, broker, underwrite and/or provide other
products and services, including, without limitation, any other loan products
and services and specifically including, without limitation, any loan products
and services similar in scope and nature to the Loans and the related services
contemplated by the Program Guidelines, through any of their respective
distribution channels and the distribution channels of their respective Third
Party Service Providers, including, without limitation, any of such distribution
channels through which Loans are offered pursuant to this Agreement.
22.Confidential Information. In performing their obligations pursuant to this
Agreement, each party may have access to and receive disclosure of certain
confidential information about the other party or parties, including, without
limitation, the names and addresses of a party’s Borrowers or members, marketing
plans and objectives, research and test results, and other information which is
confidential and the property of the party disclosing the information
(“Confidential Information”). The parties agree that the term Confidential
Information shall include this Agreement, the Program Guidelines, and the
Program Materials, as the same may be amended and modified from time to time.
Confidential Information shall not include information in the public domain or
which is independently developed by any party hereto. Lender and CSO agree that
Confidential Information shall be used by each party solely in the performance
of its obligations under this Agreement or in connection with activities related
to such performance (including without limitation activities involving the
financing of the Loans by Lender). Each party shall receive Confidential
Information in confidence and shall not disclose Confidential Information to any
third party, except as may be permitted


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 18
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





hereunder or under the Program Documents, or as may be necessary to perform its
obligations hereunder, or as may be otherwise agreed in writing by the party
furnishing the information, or as required by the Rules or any Regulatory
Authority. In the event that either party (the “Restricted Party”) is requested
or required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information, such party will provide the other party with
prompt notice of such request(s) so that the other party may seek an appropriate
protective order or other appropriate remedy and/or waive the Restricted Party’s
compliance with the provisions of this Agreement. In the event that the other
party does not seek such a protective order or other remedy, or such protective
order or other remedy is not obtained, or the other party grants a waiver
hereunder, the Restricted Party may furnish that portion (and only that portion)
of the Confidential Information which the Restricted Party is legally compelled
to disclose and will exercise such efforts to obtain reasonable assurance that
confidential treatment will be accorded any Confidential Information so
furnished as a Restricted Party would reasonably exercise in assuring the
confidentiality of any of its own confidential information. Notwithstanding
anything herein to the contrary, nothing herein shall prohibit either party
hereto from entering into agreements with any other party that include program
guidelines and program materials that may or may not be the same as, or
substantially similar to, the Program Guidelines and Program Materials. Upon
request or upon any expiration or termination of this Agreement, each party
shall return to the other party or destroy (as the latter may instruct) all of
the latter’s Confidential Information in the former’s possession which is in any
written or other recorded form, including data stored in any computer medium;
provided, however, that a party hereto may retain the Confidential Information
of the other party (but subject to the requirements of this Section 22) to the
extent that such party needs access to such information to continue to perform
any of its obligations hereunder or to broker or service Loans or otherwise
perform obligations owed by such party to the other party.
23.Regulatory Examinations and Financial Information. Each party agrees to
submit to any examination which may be required by any Regulatory Authority with
audit and examination authority over the other party, to the fullest extent that
such Regulatory Authority may require and to the fullest extent provided by law.
Lender (either directly or by the use of accountants or other agents or
representatives) may audit, inspect, and review CSO’s files, records, and books
with respect to the Loans and compliance with the Loan Program and the CSO
Program. CSO (either directly or by the use of accountants or other agents or
representatives) may audit, inspect, and review Lender’s files, records, and
books with respect to the Loans and compliance with the Loan Program and the CSO
Program. CSO agrees to prepare quarterly balance sheets and quarterly statements
of income, retained earnings and cash flows for the last TWELVE (12) months,
together with complete and accurate books, records, and accounts prepared and
maintained on a consistent basis and in accordance with generally accepted
accounting principles (collectively, the “Financial Information”). Upon the
request by Lender, CSO hereto agrees to deliver to Lender, within THIRTY (30)
days of receiving such request, the Financial Information, certified as true and
correct by an officer or principal of CSO (such request not to be made more
often than one time every calendar quarter). Additionally, CSO shall provide to
Lender, as soon as available and in any event within NINETY (90) days after the
end of each fiscal year, financial statements of CSO (on a consolidated and
consolidating basis) to include a balance sheet, income statement, cash flow
statement, and “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” that describes the financial condition and results of
operations of the CSO and its consolidated subsidiaries (showing in reasonable
detail, either on the face of the financial statements or in the footnotes
thereto and in Management’s Discussion and Analysis of Financial Condition and
Results of Operations, the financial condition and results of operations of the
CSO and its subsidiaries), as of the end of such fiscal year, audited by
independent certified public accountants of recognized standing satisfactory to
Lender. In no event will the obligations in this Section 23 be interpreted to
require CSO to violate any obligations, restrictions or limitations applicable
to CSO or any of its affiliates imposed the Securities and Exchange Commission.
24.Relationship of Parties; No Authority to Bind. Lender and CSO agree that (a)
Lender and CSO are independent contractors to each other in performing their
respective obligations hereunder,


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 19
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





(b) Lender shall not hold any ownership in CSO or possess a leasehold interest
in CSO’s offices or any personal property located therein, except that Lender
shall be the exclusive owner of all Loans and Loan Documents, (c) no Lender
employees shall work in the CSO offices (except for Lender auditors who may
examine CSO’s practices from time to time for compliance with the Program
Guidelines), and (d) other than as may be necessary to generally effectuate
CSO’s performance of its duties under this Agreement, Lender shall exercise no
authority or control over CSO’s employees or methods of operation. Nothing in
this Agreement or in the working relationship established and developed
hereunder shall be deemed or is intended to be deemed, nor shall it cause,
Lender and CSO to be treated as partners, joint venturers, joint associates for
profit or otherwise be deemed to create a relationship of agent and principal.
Neither party shall have any authority to bind the other party to any agreement
except to the extent expressly permitted herein. Except as expressly set forth
in this Agreement to the contrary, no actions or failure to act by one party on
the part of the other party hereto shall be construed to imply the existence of
any authority not expressly granted herein. Except as expressly provided herein
or in the Program Guidelines, CSO is not authorized to, and shall not (i) make
or amend any contract, incur any debt or liability, or extend any credit or
enter into any obligation on behalf of Lender; (ii) modify or amend any
document, instrument, promissory note, or security agreement evidencing or
relating to a Loan or the related Credit Enhancement (individually, a “Loan
Document” and collectively, the “Loan Documents”), or extend the time for making
any payment which may become due under any Loan; or (iii) waive any of Lender’s
rights or privileges under any Loan, Loan Document or other agreement made by
Lender. CSO understands and agrees that CSO’s name shall not appear on any Loan
Document as the maker of a Loan and that CSO shall not have any participation in
the credit decision to make or provide a Loan, a Loan renewal or a Loan
refinance or any participation in any act pertaining to the funding of a Loan, a
Loan renewal or a Loan refinance. CSO shall refer to Lender any inquiries
concerning the accuracy, interpretation, or legal effect of any Loan Document.
CSO shall not negotiate the terms of any Loan Document on behalf of Lender.
Lender shall be deemed to have received and reviewed the Loan Documents and
supporting materials only after the Loan Documents and materials have been
previously received at Lender’s offices or if designated by Lender, by Third
Party Service Provider. CSO shall not represent to anyone that CSO has the
authority or power to do any of the foregoing and shall make no representations
concerning Lender’s transactions except as expressly authorized in writing.
Lender shall not have any authority or control over any of the property
interests or employees of CSO, nor shall Lender have any authority or control
over any of the property interests or employees of those affiliates of CSO that
own and operate stores at which Applicants or other potential Borrowers are
offered the opportunity to complete and submit applications for Loans. As used
herein, the term “Loan Document” shall not include any agreements that CSO or
any affiliate of CSO may enter into directly with any party that governs the
agreement of CSO or an affiliate of CSO to attempt to broker a Loan on behalf of
any Borrower or any party who applies for, but is denied, a Loan. In each and
every instance, the acts that this Agreement authorizes CSO to perform for or on
Lender’s behalf shall solely constitute CSO a special, limited agent of Lender
to perform the duties and services set forth herein. In no event may CSO act as
Lender’s general agent or represent to others that it may act as Lender’s
general agent. In the event that either party reasonably determines that any
provision of this Agreement requires an act that applicable Rules disallow in
order for CSO and Lender to operate lawfully as an independent credit services
organization and lender, respectively, or otherwise causes a material risk of
violating applicable Rules, then the parties shall promptly and in good faith
attempt to agree to a modification so as to reduce or eliminate such risk of not
conforming to applicable Rules.
25.Governing Law; Arbitration; Consent to Jurisdiction. This Agreement shall be
construed and performed in accordance with the laws of the State of Texas,
without reference to Texas choice of law or conflicts rules. At the request of
either party, any dispute between the parties relating to this Agreement shall
be submitted to binding arbitration under the Commercial Arbitration Rules of
the American Arbitration Association, provided, however, that a party seeking
specific performance hereunder pursuant to Section 33 below may pursue such
remedy in court. Unless otherwise agreed to by both parties, the location for
any arbitration proceedings concerning this Agreement shall be in Dallas County,
Texas. In the event that


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 20
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





a party hereto initiates a lawsuit in court concerning an arbitrable claim,
controversy or dispute, such party shall pay the other party for the costs,
including attorneys’ fees that the other party incurs to obtain an order from
the court to stay or dismiss the lawsuit or otherwise compel arbitration. The
arbitrator shall be authorized to award such relief as is allowed by law. Except
as provided below, each party shall be responsible for its own attorneys’ fees
incurred during the course of the arbitration, as well as the costs of any
witnesses or other evidence such party produces or causes to be produced. The
award of the arbitrator shall include findings of fact and conclusions of law.
Except as required by law, such award shall be kept confidential, and shall be
final, binding, and conclusive on the parties. Judgment on the award may be
entered by any court of competent jurisdiction. The prevailing party in the
resolution of any dispute (“Dispute Resolution”) concerning this Agreement, any
provision hereof or any actual or alleged breach shall be entitled to its
reasonable attorneys’ fees, including investigation and costs of discovery, and
other costs connected with such Dispute Resolution, in addition to all other
recovery or relief. The prevailing party shall be that party receiving
substantially the relief sought or successfully defending substantially the
position maintained in the Dispute Resolution, whether or not brought to final
award or judgment. The parties agree that in the event of any litigation
hereunder, the exclusive venue and place of jurisdiction for such litigation
shall be in the state courts or the federal district courts situated in Dallas
County, Texas, and each party hereto specifically consents and submits to the
personal jurisdiction of such courts.
26.Financial Covenants. CSO and Principal Guarantor shall comply with all
financial covenants contained in any senior debt obligation of such person and
shall promptly provide Lender with any notice received from or provided to the
holder of such senior debt obligation relating non-compliance with or violation
of such covenants.
27.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance therefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.
28.Force Majeure. In the event of an act of God or other natural disaster which
makes the carrying out of this Agreement impossible, or if a party’s performance
hereunder is rendered illegal or materially adversely affected by reason of
changes in applicable Rules, or if a Lender or CSO is advised in writing by any
Regulatory Authority having or asserting jurisdiction over Lender, CSO or the
Loans, respectively, that the performance of its obligations under this
Agreement is or may be unlawful, then the party unable to perform, or whose
performance has been rendered illegal or who has been so advised by a Regulatory
Authority, may terminate this Agreement by giving written notice at least ONE
HUNDRED EIGHTY (180) days in advance of termination to the other party, unless
such changes in the Rules or communication from such Regulatory Authority
require earlier termination, in which case termination shall be effective upon
such earlier required date.
29.Successors and Third Parties. This Agreement and the rights and obligations
hereunder shall bind and inure to the benefit of the parties hereto and their
successors and assigns. Except as expressly provided herein with respect to
Third Party Service Providers, the obligations, rights and benefits hereunder
are specific to the parties hereto and shall not be delegated or assigned
without the prior written consent of the other party, which shall not be
unreasonably withheld. As a condition to an assignment of any obligations,
rights or benefits hereunder, the assignee of such rights and benefits must
agree to be bound by the terms of this Agreement pursuant to an assignment
document executed by such assignee, in form and substance reasonably
satisfactory to both Lender and CSO. Nothing in this Agreement is intended to
create or grant any right, privilege, or other benefit to or for any person or
entity other than the parties hereto. Notwithstanding anything in this Agreement
to the contrary, the parties acknowledge that Lender can freely assign its
rights with respect to the Loans and the Loan Documents (including, without
limitation, its rights under Sections


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 21
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





6 and 11 hereof and its rights to grant a first right and security interest to
Senior Lenders under Section 35 in which case, “Senior Lender” will also include
the assignee’s secured lenders) without CSO’s prior written consent.
30.Notices. All notices, requests, and approvals required or permitted by this
Agreement shall be in writing and addressed/directed to the other party at the
address/facsimile number below or at such other address of which the notifying
party hereafter receives notice in conformity with this Section 30. All such
notices, requests, and approvals shall be deemed given upon the earlier of
facsimile transmission or actual receipt thereof:


To Lender:        FIRST FINANCIAL LOAN COMPANY LLC
84 Villa Rd
Greenville SC 29615
Attention:    C. Dan Adams
E-mail:        danadams@thecapitalcorp.com


with a copy to:
GARDERE WYNNE SEWELL LLP

2021 McKinney Avenue, Suite 1600
Dallas, TX 75201
Attention:    Steven S. Camp
E-mail:        scamp@gardere.com


To CSO:        RISE CREDIT SERVICE OF TEXAS, LLC
5080 Spectrum Drive, Suite 200W
Addison, TX 75001
Attention:    Kathleen Caress
E-mail:        KCaress@elevate.com


31.Waiver. Neither party hereto shall be deemed to have waived any of its
rights, powers or remedies hereunder except in an express writing signed by an
authorized agent or representative of the party to be charged with such waiver.
32.Counterparts. This Agreement may be executed and delivered by the parties
hereto in any number of counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument. In
proving this Agreement in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Delivery of a signature hereto by
facsimile transmission or by e-mail transmission of an Adobe portable digital
file (PDF) shall be as effective as delivery of a manually executed counterpart
hereof, and any such facsimile or PDF signature shall be treated as an original
signature hereto.
33.Specific Performance. Certain rights which are subject to this Agreement are
unique and are of such a nature as to be inherently difficult or impossible to
value monetarily. In the event of a breach of this Agreement by either party
hereto, an action at law for damages or other remedies at law would be
inadequate to protect the unique rights and interests of the parties.
Accordingly, the terms of this Agreement shall be enforceable in a court of
equity by a decree of specific performance or injunction. Such remedies shall,
however, be cumulative and not be exclusive and shall be in addition to any
other remedy which the parties may have.
34.Further Assurances. From time to time, the parties will execute and deliver
to the other such additional documents and will provide such additional
information as either may reasonably require carrying out the terms of this
Agreement.
35.Lien of Senior Lender. CSO acknowledges and agrees that Lender has granted a
first priority lien and security interest to Senior Lender as security for the
Senior Debt in all right, title and interest


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 22
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





of Lender in and to (a) the Loans, (b) all documents and instruments executed by
a Borrower or CSO in connection with the Loans (including, but not limited to
all Credit Enhancements, this Agreement, and all Loan Documents), (c) all
collateral securing the Loans (whether granted by a Borrower or CSO); including,
without limitation, the CSO Entitlements, and (d) all proceeds arising
therefrom. CSO further acknowledges and agrees that Senior Lender shall be
entitled to exercise all rights of Lender under this Agreement and any Program
Documents with respect to the Loans, the Loan Documents and any Credit
Enhancements upon notification by Senior Lender in accordance with the exercise
of any rights or remedies of the Senior Lender under the Senior Loan Documents.
CSO agrees that all liens and whatever other right, title or interest (if any)
it may have at any time in or to any collateral as security for the obligations
of a Borrower to CSO shall, at all times and in all respects, be subject, junior
and subordinate as to priority and in all other respects to all liens and any
other right, title or interest of Lender or to any such collateral as security
for the Loan or Loans to such Borrower, irrespective of the time or order of the
creation or perfection of any such lien, right, title or interest and
irrespective of any failure by Lender to create or perfect any such lien, right,
title or interest. CSO agrees that it will not foreclose or exercise any right
or remedy it may have at any time in or with respect to the collateral until
such time as the Loan or Loans to a Borrower secured by such collateral have
been indefeasibly paid.
36.Amendment and Restatement. On the Effective Date, the Original Agency
Agreement shall be amended and restated in its entirety by this Agreement. On
and after the Effective Date, the Original Agency Agreement shall be of no
further force and effect except as amended and restated hereby. Until the
Effective Date, the Original Agency Agreement shall remain in full force and
effect in accordance with its terms.
REMAINDER OF PAGE INTENTIONALLY INCOMPLETE


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 23
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





NOTICE OF FINAL AGREEMENT


THIS AGREEMENT, AND THE DOCUMENTS EXECUTED AND DELIVERED PURSUANT HERETO,
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES, AND MAY BE AMENDED OR
MODIFIED ONLY BY A WRITING SIGNED BY DULY AUTHORIZED REPRESENTATIVES OF EACH
PARTY AND DATED SUBSEQUENT TO THE DATE HEREOF. THIS AGREEMENT SHALL SUPERSEDE
AND MERGE ALL PRIOR COMMUNICATIONS, REPRESENTATIONS, OR AGREEMENTS, EITHER ORAL
OR WRITTEN, BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF, EXCEPT WHERE SURVIVAL OF PRIOR WRITTEN AGREEMENTS IS EXPRESSLY PROVIDED
FOR HEREIN. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




NOTICE RELATING TO DEFAULTED LOANS


CSO HEREBY EXPRESSLY ACKNOWLEDGES AND CONSENTS TO THE PROVISIONS OF SECTION 6
ABOVE, WHICH, IN CERTAIN CIRCUMSTANCES, COULD RESULT IN CSO MAKING PAYMENT TO
LENDER IN CONNECTION WITH A LOAN.




REMAINDER OF PAGE LEFT INTENTIONALLY INCOMPLETE


SPECIAL LIMITED AGENCY AGREEMENT - PAGE 24
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------







In witness whereof, this Agreement is executed by the authorized officers and
representatives and of the parties shall be effective as of the Effective Date.
LENDER:


FIRST FINANCIAL LOAN COMPANY LLC


By:     /s/ C. Dan Adams        
Name:     C. Dan Adams            
Title:     President            


CSO:


RISE CREDIT SERVICE OF TEXAS, LLC


By:     /s/ Chris Lutes        
Name:     Chris Lutes            
Title:    Chief Financial Officer    


JOINDER OF PRINCIPAL GUARANTOR


AGREED AND CONSENTED to as of the Effective Date.


ELEVATE CREDIT, INC.


By:     /s/ Chris Lutes        
Name:     Chris Lutes            




SPECIAL LIMITED AGENCY AGREEMENT - PAGE 25
FIRST FINANCIAL LOAN COMPANY LLC - RISE CREDIT SERVICE OF TEXAS, LLC


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”

